Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 3, 2019

                                      No. 04-19-00168-CV

                           IN THE INTEREST OF Y.M.L., a Child,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02836
                     Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
       In this accelerated appeal of the order terminating Appellant A.R.’s parental rights to her
child, Appellant’s brief was due on May 6, 2019. See TEX. R. APP. P. 38.6(a). To date,
Appellant has not filed a brief or a motion for extension of time to file the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See id. R. 38.8(a). If
Appellant fails to respond as ordered, we will abate this appeal to the trial court for an
abandonment hearing. Cf. id. R. 38.8(b)(2); Herndon v. Tex. Dep’t of Family & Protective
Servs., No. 03-11-00030-CV, 2012 WL 896010, at *1 (Tex. App.—Austin Mar. 13, 2012, no
pet.) (mem. op.); In re T.V., 8 S.W.3d 448, 449 (Tex. App.—Waco 1999, order).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court